Higgins, J.
The questions of fact and principles of law involved in this proceeding are in substance the same as those discussed in the companion case, State ex rel Utilities Commission v. The North Carolina Motor Carriers Association, et al, ante 432. The railroads contended, however, the proviso at the end of G.S. 62-31 gives the railroads the right to reduce rates either directly or by change in classification. Bennett v. Southern R. R., 211 N.C. 474, 191 S.E. 240. The Commission contended the proviso was repealed by Chapter 725, Session Laws of 1945. This dispute may be considered and passed on by the Commission in the further hearing.
For the reasons assigned in the companion case, so much of the judgment of the Superior Court as reversed the order of the Commission is affirmed. So much of the judgment as directs the Commission to dismiss the proceeding is reversed. The Superior Court will remand the proceeding to the Utilities Commission for further hearing and disposition not inconsistent with the opinion in this and in the companion case.
Affirmed in part and reversed in part.